Filed 5/19/16 P. v. Logston CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----

THE PEOPLE,                                                                                  C079710

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62135241)

         v.

RONALD DUANE LOGSTON,

                   Defendant and Appellant.


         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment but order an
amendment of the abstract of judgment, as we shall explain.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         A complaint charged defendant Ronald Duane Logston with identity theft (Pen.
Code, § 530.5, subd. (a) -- count 1),1 misdemeanor receiving stolen property (§ 496,
subd. (a) -- count 2), and misdemeanor forgery (§ 476 -- count 3). The complaint also


1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                                             1
alleged six prior prison terms. (§ 667.5, subd. (b).) An amended complaint later added
an additional charge of identity theft with a prior. (§ 530.5, subd. (c)(2) -- count 4.) In
exchange for a sentencing lid of five years eight months, defendant pleaded no contest to
counts 1 and 4, admitted three prior prison terms, and admitted a violation of probation in
a prior case. The trial court dismissed the remaining counts and enhancements.
       The stipulated factual basis showed that in late December 2014, Lincoln police
officers stopped defendant for driving with a suspended vehicle registration. Upon
learning defendant was on probation, the officers searched him and found an
electronically voided check apparently from the account of J.S. with a business name of
Blackhawk Land Partnership (BLP). The officers found another check in the car also
owned by J.S. and BLP, and J.S.’s driver’s license. A.R., the owner of BLP, informed
the officers that neither J.S. nor defendant was authorized to use or possess his business
checks. J.S. had reported his wallet stolen three days earlier.
       The trial court denied probation and sentenced defendant to county prison for two
years on count 1, as the principal term, a concurrent two-year term on count 4, and an
additional consecutive one-year term on each of the three prior prison term
enhancements, for a total of five years with the final year to be served on mandatory
supervision. The court awarded defendant eight days of presentence custody credit. The
court imposed a $300 restitution fine (§ 1202.4, subd. (b)), an $80 court operations fee
(§ 1465.8), and a $60 conviction assessment (Gov. Code, § 70373).
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the

                                              2
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
       We have, however, found an error that requires correction. The trial court
imposed a $300 restitution fine under section 1202.4, but did not impose the
corresponding revocation fine under section 1202.45, subdivision (b). Where a section
1202.4 restitution fine is imposed and mandatory supervision is ordered, the trial court
must also impose a section 1202.45, subdivision (b), mandatory supervision revocation
fine and suspend imposition of that fine unless mandatory supervision is revoked.
(§ 1202.45, subds. (b), (c); see People v. Rodriguez (2000) 80 Cal. App. 4th 372, 378.)
This resulted in an unauthorized sentence which may be corrected at any time. (People v.
Smith (2001) 24 Cal. 4th 849, 854.)
                                     DISPOSITION
       The judgment is modified to impose a $300 parole revocation fine (§ 1202.45,
subd. (b)), which is suspended unless mandatory supervision is revoked. The trial court
is directed to prepare an amended abstract of judgment and forward it to the Placer
County Sheriff’s Office. As modified, the judgment is affirmed.



                                                       MURRAY                , Acting P. J.

We concur:


      DUARTE                , J.


      RENNER                , J.




                                             3